         Case 1:19-cv-00180-PAE Document 88 Filed 12/17/19 Page 1 of 1



                                                                                     Steven R. Fairchild
                                                                                                Member
                                                                                         T 703-994-0193
                                                                               steve@fairchildlegal.com

                                                                                     Fairchild Law, LLC
                                                                                   292 Powers Street, 1B
                                                                                    Brooklyn, NY 11211


December 17, 2019

VIA ECF

The Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

RE:    Case Index No. 1:19-cv-00180-VEC; Pirri v. Cheek et al.
       Renewed Request to Withdraw with Prejudice

       Dear Judge Engelmayer,

        This letter is in response to the Court’s pre-motion conference for summary judgment
held on Monday, December 16, 2019.
        At the hearing, I clarified that my previous motion to withdraw the sole remaining claim
to correct the patent inventorship was with prejudice.
        Plaintiff Pirri hereby renews his motion to voluntarily withdraw the sole remaining patent
claim with prejudice.
        Should the Court deny this motion, Plaintiff Pirri asserts that he will oppose a motion for
summary judgment.


       Respectfully submitted,

       /s/ Steven R. Fairchild
       Attorney for Plaintiff        The Court has reviewed the parties' letters at Dkts. 85, 86, and 87. As
                                     discussed extensively at yesterday's conference, because discovery is
cc:    All recipients of ECF         complete in this matter, the option for plaintiff to voluntarily
                                     withdraw his claim is no longer available. If plaintiff wishes to oppose
                                     defendant's motion for summary judgment he is at liberty to do so;
                                     plaintiff is reminded to comply with Rule 11 or otherwise potentially
                                     face a sanctions motion. Plaintiff's Friday deadline to consent, in
                                     advance of briefing, to the entry of summary judgment remains in
                                     effect. SO ORDERED.

                                                        PaJA.�
                                                  __________________________________
                                                        PAUL A. ENGELMAYER 12/17/2019
                                                        United States District Judge
